Title: From George Washington to William Pearce, 31 January 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Phila. 31st Jany 1796.
          
          Your letter of the 24th inst. with the reports, came to hand, at the usual time, yesterday. and I am sorry to find by them that sickness is so prevalent among the people. It is occasioned I presume





by the changeableness of the weather; and will I hope, be carried off by the steady cold which seems to be now setting in.
          Had your grain been covered with Snow? If not, how does it, and is it likely, to withstand these open frosts?
          If you cannot get a Miller until the first of June—(I mean who will remain with you until that time)—let me know it, & I will endeavor to send one from hence: but the season will, in a manner, be passed away before one could reach you from hence; for which reason, if you could get a fit character nearer home, it would be better. I hope the loss of Ben will not be added to that of Davenport. Let care be taken of him, & all the rest of the sick.
          As I am almost as confident as I can be of any thing, that depends upon a bad memory, that it is not three years since I subscribed to a Salary for Mr Davis, I cannot discover upon what ground it is he claims three years payment; unless my subscription anticipated a years payment, of which I have no recollection; but which must certainly be known to Mr Herbert who was the Gentleman that solicited my name to the instrument. I am always willing to pay what I owe—but never that which I do not owe. I wish you well and am yr friend
          
            Go: Washington
          
        